Exhibit 10.53

 

DATED 15 October 2003

 

(1) PRIME HOLDINGS LIMITED

 

(2) MELBOURNE BUSINESS COURT MANAGEMENT COMPANY LIMITED

 

(3) a.p.solve Limited

 

 

LEASE

 

relating to

Unit 1 Melbourne Business Court Millennium Way Pride Park Derby

 

 

Edwards Geldard

Number One Pride Place

Pride Park

Derby

DE24 8QR

DX 11509 Derby 1

Tel: -1332 331631

Fax: 01332 850 4499

Ref ABH/22.135.213

 

--------------------------------------------------------------------------------


 

[SEAL]

 

[SEAL]

 

LEASE: DATED 15th October 2003

 

BETWEEN:

 

(1)                                  the Landlord

PRIME HOLDINGS LIMITED (Company Number: 1358636) whose registered office is at
81 Burton Road Derby DE1 1TJ

 

 

(2)                                  the Management Company

MELBOURNE BUSINESS COURT MANAGEMENT COMPANY LIMITED (Company Number: 4685867)
whose registered office is at 81 Burton Road Derby DE1 1TJ

 

 

(3)                                  the Tenant

a.p.solve LIMITED (Company Number: 4069823) whose registered office is at Sirius
House, Adastral Park, Martlesham, Ipswich, IP5 3RE

 

Recitals

 

(1)                                  The Landlord is the registered proprietor
of the Estate with Title Absolute and is in the course of developing the Estate

 

(2)                                  The Landlord has agreed to grant to the
Tenant a lease of the Demised Premises for the consideration at the rent and on
the terms and conditions set out below and the Management Company has agreed to
join in this Lease

 

(3)                                  The Management Company has been
incorporated for the purposes of managing and maintaining the Estate and upon
completion of the final letting at the Estate the Landlord intends to transfer
the freehold of the Estate to the Management Company

 

Operative Provisions

 

I                                            Definitions Interpretation and
Construction

 

1.1                                 In this Lease the terms defined by Paragraph
1.1 have the meanings specified unless the context otherwise requires:-

 

the Access Ways                                                 means all those
areas surfaces and paving at the Estate including the roadways footways loading
bays and other accessways laid out and available for passage and access

 

Annual Expenditure

 

means in relation to any Financial Year the aggregate of:

 

(i)                                     all reasonable and proper costs expenses
and outgoings whatever reasonably and properly incurred

 

--------------------------------------------------------------------------------


 

by the Management Company during the Financial Year in or incidentally to
carrying out its obligations set out in the Fifth Schedule including (but not
limited to) the costs and expenditure set out in Part 1 of the Sixth Schedule
and any VAT payable (provided that a VAT invoice is provided to the Tenant one
calendar month before such VAT is due)

 

(ii)                                  such sums (if any) as the Management
Company shall acting reasonably considers appropriate to charge in any future
Financial Year by way of provision for anticipated expenditure in any future
Financial Year in respect of any of the Services

 

Commencement Date                                the date hereof

 

the Common Parts                                               all parts of the
Estate not intended to be demised including but not limited to the Access Ways
Conducting Media boundaries pedestrian ways forecourts car parks landscaped
areas bin stores boundary walls fences signboards and any other parts of the
Estate which are intended for common use by some or all of the occupiers of the
Estate from time to time.

 

Computing Date                                                         means 1
September 2003 and 1 September in every subsequent year (or such date as the
Management Company may on reasonable grounds from time to time notify in writing
to the Tenant) and “Computing Dates” shall be construed accordingly

 

the Conducting Media                      means all cable wires pipes mains
flues shafts ducts sewers drains watercourses channels gutters and any media and
apparatus of a like nature (including any such media and apparatus for and
connecting with computing or similar equipment)

 

Contamination                                                                the
presence in on under or over the Premises of any Hazardous Material at any time
whether before on or after the date of this Lease and/or the migration or other
escape of any such Hazardous Materials from the Premises at any time whether
before on or after the date of this Lease save where such Contamination arises
from the acts or omissions of the Tenant

 

Contractual Term                                                    the term of
5 years from and including the Commencement Date

 

--------------------------------------------------------------------------------


 

Defect                                                                                                            
means any defect in the Demised Premises or anything installed in or on the
Demised Premises which is attributable to (a) defective design (b) defective
workmanship or materials (c) defective supervision of the construction of or the
installation of anything in or on the Demised Premises or (d) defective
preparation of the site upon which the Demised Premises is constructed

 

the Demised Premises                            Unit 1 situated at the Estate
shown edged red on the Plan

 

the Designed Car Parks                    means the land shown coloured blue on
the Plan

 

Estate
                                                                                                           
freehold property known as Melbourne Business Court Millennium Way Pride Park
Derby as is registered at H M Land Registry with Title Absolute (along with
other land) under Title Number DY330312 as at 16 October 2002 and as is shown
edged green on the Plan

 

Financial
Year                                                                     means
the period between two consecutive Computing Dates and “Financial Years” shall
be construed accordingly

 

the Forecourts                                                                 
means the land shown coloured yellow on the Plan (if any)

 

Group Company                                                         means a
company that is a member of the same group as the Landlord within the meaning of
Section 42 of the 1954 Act

 

Guarantor’s Covenants                    means the Covenants set out in the
Ninth Schedule hereto

 

Hazardous Material                                        any substance whether
in solid liquid or gaseous form which is capable of causing farm to human health
or to the environment (that is to say, air water and land and any living
organism or eco-system supported by any of them) whether on its own or in
combination with any other substance

 

the Initial

Provisional

Service Charge                                                               
£365.00 (three hundred and sixty five pounds) per year

 

Initial
Rent                                                                                     
£16,500 (Sixteen thousand five hundred pounds) per year exclusive of VAT

 

Insurance Rent                                                              
means the sums that the Landlord shall from time to time pay by way of premium
for insuring the Demised Premises

 

--------------------------------------------------------------------------------


 

in accordance with the Tenth Schedule or (where such insurance includes other
premises) the fair and proper proportion attributable to the Demised Premises of
the sums the Landlord shall from time to time pay by way of premium for insuring
the Demised Premises and the other premises (to be determined from time to time
by the Surveyor acting reasonably) and all of any increased premium payable by
any act or omission of the Tenant

 

Insured
Risk                                                                            
means fire lightning explosion aircraft (including articles dropped from
aircraft) riot civil commotion malicious persons earthquake storm tempest flood
bursting and overflowing of water pipes tanks and other apparatus and impact by
road vehicles and such other risks whether or not in the nature of the foregoing
against which a reasonably prudent landlord would normally insure

 

Landscaped Areas                                            means all those soft
and hard landscaped areas of the Estate provided for the benefit of the tenants
at the Estate

 

Permitted User                                                               
means any purpose within Class B1(a); B1(b); B1(c); or B8 of the Town and
Country Planning (Use Classes) Order 1987 or medical and/or training purposes
(excluding preschool and schoolage children)

 

Perpetuity Period                                                    means the
period of eighty years from the Commencement Date

 

the
Plan                                                                                                    
means the plan attached hereto

 

the
Properties                                                                     
the units at the Estate demised or intended to be demised excepting the Demised
Premises

 

the Regulations                                                            any
future written rule or regulation made by the Management Company acting
reasonably from time to time for the benefit of use and enjoyment of the Estate
and in the interests of good estate management

 

the Rent
                                                                                               
means the Initial Rent

 

the Rent

Commencement Date                                the date hereof

 

the Retained Land                                             means the land as
is registered at H M Land Registry under title number DY330312 except for the
Demised Premises

 

--------------------------------------------------------------------------------


 

the Service Charge                                          means the Service
Charge Share of the Annual Expenditure for the relevant Financial Year

 

the Service Charge Share           One Twentyfourth subject to the provision for
variation contained in Part 2 of the Sixth Schedule

 

the Services
                                                                           
means the services described in the Fifth Schedule and such other services as
the Management Company may be special resolution reasonably resolve to provide
for the general benefit of the Estate and/or the Demised Premises and the owners
and occupiers of the time being of the same

 

Surveyor
                                                                                           
means any person or film who is or are members of the RICS appointed by the
Landlord to perform any of the functions of the Surveyor under this Lease
(including an employee of the Landlord or a Group Company and including also the
person or firm appointed by the Landlord to collect the rents)

 

the
Term                                                                                                
the Contractual Term and any period of holding over or extension or continuance
of the Contractual Term whether by statute or common law

 

the
Utilities                                                                                  
means water gas electricity drainage electrical impulses and other services
supplied or transmitted via the Conducting Media

 

VAT                                                                                                                     
means Value Added Tax or any tax of a similar nature that may be substituted for
it or levied in addition to it

 

the 1954
Act                                                                            
means the Landlord and Tenant Act 1954

 

1.2                                 The expression “the Landlord” includes the
person for the time being entitled to the Term and all successors in title and
where the Landlord is more than one person all covenants and agreements on the
part of the Landlord shall be deemed to have been made jointly and severally by
all such persons constituting the Landlord and any reference to a superior
landlord includes the Landlord’s immediate reversioner (if any) and any superior
landlord at any time;

 

1.3                                 The expression “the Tenant” includes the
person for the time being entitled to the reversion immediately expectant upon
the Term;

 

1.4                                 Words importing the neuter gender only shall
include the masculine or feminine gender (as the case may be) and words
importing the masculine gender only shall include the feminine gender and vice
versa;

 

--------------------------------------------------------------------------------


 

1.5                                 Words importing persons shall include firms
companies and corporations and vice versa;

 

1.6                                 Words importing the singular shall be
construed as importing the plural and vice versa;

 

1.7                                 Where any party comprises more than one
person the obligations and liabilities of that party under this agreement shall
be joint and several obligations and liabilities of those persons;

 

1.8                                 The expression “the Guarantor” includes not
only the third party hereto (if any) but also any person who enters the
Guarantor’s Covenants with the Landlord pursuant to the provisions of this Lease

 

1.9                                 References to “the Demised Premises” in the
absence of any provision to the contrary include any part of the Demised
Premises

 

1.10                           References to “the last year of the Term” include
the last year of the Term if the Term shall determine otherwise than by
effluxion of time and references to the expiration of the Term include such
other determination of the Term

 

1.11                           References to any right of the Landlord to have
access to the Demised Premises shall be construed as extending to any superior
landlord and any mortgagee of the Demised Premises and to all persons authorised
by the Landlord and any superior landlord or mortgagee (including agents
professional advisers contractors workmen and others)

 

1.12                           References to any rights exercisable by the
Tenant shall be construed as being exercisable by the Tenant, any subtenant or
subtenants and all persons properly authorised by them

 

1.13                           Any covenant by the Tenant not to do an act or
thing shall be deemed to include an obligation not to permit or suffer such act
or thing to be done by another person and any covenant by the Landlord shall
bind only the person who is for the time being entitled to the reversion
immediately expectant on the determination of the Term

 

1.14                           Any provisions in this lease referring to the
consent or approval of the Landlord shall be construed as also requiring the
consent or approval of any mortgagee of any Demised Premises and any superior
landlord where such consent shall be required but nothing in this lease shall be
construed as implying that any obligation is imposed upon any mortgagee or any
superior landlord not unreasonably to refuse any such consent or approval

 

1.15                           References to “consent of the Landlord” or words
to similar effect mean a consent in writing signed by or on behalf of the
Landlord and to “approved” and

 

--------------------------------------------------------------------------------


 

“authorised” or words to similar effect mean (as the case may be) approved or
authorised in writing by or on behalf of the Landlord

 

1.16                           The terms “the parties” or “party” mean the
Landlord and/or the Tenant but except where there is an express indication to
the contrary exclude the Guarantor

 

1.17                           “Development” has the meaning given by Section 55
of the Town and Country Planning Act 1990

 

1.18                           Save for any reference contained in the
definition of Permitted User any references to a specific statute include any
statutory extension or modification amendment or re-enactment of such statute
and any regulations or orders made under such statute and any general reference
to “statute” or “statutes” includes any regulations or orders made under such
statute or statutes

 

1.19                           Save where otherwise stated any reference to a
numbered clause or schedule means the clause or schedule in this agreement which
is so numbered;

 

1.20                           Unless otherwise specified any reference to an
Act of Parliament includes a reference to that Act as amended or replaced
whether before or after the date of this Agreement and to subordinate
legislation or by-laws made under it an any general reference to statute or
legislation includes subordinate legislation and by-laws;

 

1.21                           The headings appearing in this Lease are for ease
of reference only and shall not affect construction;

 

1.22                           The Schedules to this Lease shall be incorporated
within and form part of this Lease

 

1.23                           References to the preconditions to assignment are
references to the provisions of part of the proviso to clause insofar as they
apply to any assignment or application for consent to assign

 

2.                                       Demise

 

2.1                                 The Landlord demises to the Tenant with full
title guarantee the Demised Premises TOGETHER with (in common with the Landlord
and all others entitled to the like right) the rights specified in the First
Schedule to the exclusion of any implied rights pursuant to Section 62 of the
Law of Property Act 1925 and subject however to the Tenant’s covenants and all
other provisions of this Lease but EXCEPTING AND RESERVING to the Landlord the
rights specified in the Second Schedule TO HOLD the Demised Premises to the
Tenant for the Contractual Term SUBJECT to all rights easements privileges
restrictions covenants and stipulations contained or referred to in the Seventh
Schedule

 

--------------------------------------------------------------------------------


 

YIELDING AND PAYING

 

(a)                                  to the Landlord the Rent payable without
any deduction or set-off arising at common law or in equity (except where
lawfully made pursuant to statute) by equal quarterly payments in advance on the
usual quarter days in every year and proportionately for any period of less than
a year the first such payment being a proportionate sum in respect of the period
from and including the Rent Commencement Date to and including the day before
the quarter day next after the Rent Commencement Date to be paid on the date of
this lease and

 

(b)                                 to the Management Company by way further
rent the Initial Provisional Service Charge (together with VAT) and/or the
Service Charge (together with VAT) at the times and in the manner described in
Part 2 of the Sixth Schedule and provided that a VAT invoice has been provided
to the Tenant one calendar month prior to the payment due date

 

(c)                                  to the Landlord by way of further rent the
Insurance Rent within 21 days of demand

 

3.                                       Tenant’s Covenants

 

The Tenant for the mutual protection of the Landlord and of the Management
Company and of the tenants of the Properties covenants throughout the Term:-

 

3.1                                 with the Landlord to observe and perform the
obligations on the part of the Tenant set out in Parts 1 and 2 of the Third
Schedule and also to observe and perform all covenants and stipulations
contained or referred to in the Property and Charges Register of the Title above
save for financial charges and any documents referred to in such title so far as
they relate to or affect the Demised Premises and to indemnity the Landlord
against all actions proceedings costs claims and demands in respect of any
breach no-observance or non-performed by the Tenant

 

3.2                                 with the Management Company to observe and
perform the obligations on the part of the Tenant set out in Parts 1 and 2 of
the Third Schedule and the Regulations

 

3.3                                 with the tenants of the Properties to
observe and perform the obligations on the part of the Tenant set out in Part 2
of the Third Schedule

 

4.                                       Landlord’s Covenants

 

4.1                                 The Landlord covenants with the Tenant to
observe and perform the obligations on the part of the Landlord set out in the
Fourth Schedule

 

--------------------------------------------------------------------------------


 

4.2                                 The Landlord covenants with the Tenant to
use its reasonable endeavours to procure that the Management Company observes
and performs the obligations set out in the Fourth Schedule

 

5.                                       Management Company’s Covenants

 

The Management Company in consideration of and relying on the covenants on the
part of the Tenant contained in this Lease covenants with the Landlord and as a
separate covenant with the Tenant:

 

5.1                                 to use all reasonable endeavours to carry
out provide or procure the Services set out in the Fifth Schedule PROVIDED THAT
the Management Company may at its reasonable discretion at any time withhold or
vary any of the Services but only if such withholding or variation shall not
materially impair the use and enjoyment of the Estate and/or the Demised
Premises and subject to prior written notice to the Tenant where possible
FURTHER PROVIDED ALWAYS that the Management Company’s obligation shall cease and
be extinguished in respect of matters which are declared by the appropriate
Local Authority as repairable or maintainable at the public expense

 

5.2                                 to observe and perform the obligations set
out in the Fourth Schedule

 

6.                                       Re-entry

 

If and whenever during the Term:

 

6.1                                 the rents (or any of them) under this lease
are outstanding for fourteen days after becoming due whether formally demanded
or not or

 

6.2                                 there is a material breach by the Tenant of
any covenant or other term of this Lease or any document supplement to this
lease or

 

6.3                                 the Tenant or Guarantor being a company:-

 

(a)                                  is unable or admits its inability to pay
its debts when they become due (whether within the circumstances specified in
Section 123 of the Insolvency Act 1986 or otherwise) or

 

(b)                                 a proposal is made to its creditors for a
voluntary arrangement under Part I of the Insolvency Act 1986 or it enters into
a voluntary arrangement or it enters into another scheme of arrangement with its
creditors in satisfaction or composition of its debts or

 

--------------------------------------------------------------------------------


 

(c)                                  a petition is presented for an
Administration Order under Part II of the Insolvency Act 1986 or an
Administration Order is made or

 

(d)                                 a receiver or administrative receiver is
appointed over any of its assets or undertaking or

 

(e)                                  a resolution to wind up is passed or a
provisional liquidator is appointed or a petition is presented for winding up or
a winding up order is made under Part IV of the Insolvency Act 1986 (save in the
case of a voluntary winding up solely for the purpose of amalgamation or
reconstruction if the Tenant can first demonstrate to the satisfaction of the
Landlord that the covenant of the company will be as strong after as it was
before the reconstruction or amalgamation) or

 

(f)                                    a proposal is made for a scheme of
arrangement under Section 425 of the Companies Act 1985 or

 

(g)                                 a provisional liquidator is appointed under
Section 135 of the Insolvency Act 1986

 

6.4                                 the Tenant or Guarantor being an individual

 

(a)                                  is the subject of an application made for
an interim order or a proposal is made for a voluntary arrangement under Part
VIII of the Insolvency Act 1986 or

 

(b)                                 a bankruptcy petition is presented to the
court or the circumstances of the individual are such that a bankruptcy petition
could be presented under Part IX of the Insolvency Act 1986 or

 

(c)                                  the individual enters into a deed of
arrangement or composition with its creditors or

 

(d)                                 a receiver is appointed under the Mental
Health Act 1983 or the individual becomes incapable or managing his affairs or

 

(e)                                  the individual dies or

 

(f)                                  a receiver or receiver and manager is
appointed over any of the assets of the individual

 

6.5                                 the Tenant or Guarantor being a
partnership:-

 

(a)                                  proposes to enter into a voluntary
arrangement under Part II of the Insolvent Partnerships Order 1994 (“the 1994
Order”) or

 

--------------------------------------------------------------------------------


 

(b)                               a petition is presented for an administration
order under Part III of the 1994 Order or an Administration Order is made or

 

(c)                                  a petition is presented for winding up as
an unregistered company under Part IV or V or the Insolvency Order or

 

(d)                                 any events or circumstances applicable to
individuals under clause 6.5 hereof occur in respect of an individual member of
a partnership or the partnership assets

 

6.6                                 the Tenant has any distress or execution
levied on its goods at the Demised Premises which is not discharged in full
within 21 days after the levy has been made

 

the Landlord may re-enter the Demised Premises (or any part of them in the name
of the whole) at any time (and even if any previous right of re-entry has been
waived) and then the Term will absolutely cease but without prejudice to any
rights or remedies which may have accrued to the Landlord against the Tenant or
any Guarantor in respect of any breach of covenant or other term of this lease
(including the breach in respect of which the re-entry is made)

 

7.                                       Agreement and Declarations

 

It is agreed and declared as follows:-

 

7.1                                 Nothing contained in or implied by this
lease shall give the Tenant the benefit of or the right to enforce or to prevent
the release or modification of any covenant agreement or condition entered into
by any tenant of the Landlord in respect of any property not comprised in this
lease

 

7.2                                 If any dispute arises between the Tenant and
the tenants or occupiers of other parts of the Estate as to any easement right
or privilege in connection with the use of the Demised Premises and any other
part of the Estate or as to the boundary structures separating the Demised
Premises from any other property it shall be decided by the Landlord or in such
other manner as the Landlord shall reasonably direct

 

7.3                                 Each of the Tenant’s covenants shall remain
in full force both at law and in equity notwithstanding that the Landlord shall
have waived or released temporarily any such covenant or waived or released
temporarily or permanently revocably or irrevocably a similar covenant or
similar covenants affecting any other part of the Estate

 

7.4                                 As soon as Prime Holdings Limited has parted
with all estate and interest in the revision immediately expectant on the
determination of the Term it shall cease to have any further rights entitlements
under the terms of this Lease but without prejudice to the rights of Prime
Holdings Limited or the Tenant in respect of any

 

--------------------------------------------------------------------------------


 

antecedent breach of any of the covenants contained in this Lease

 

7.5                                 The Management Company acting reasonably
shall have power to make and at any time vary such Regulations as it may think
fit for the preservation of the amenities of the Estate for the general safety
or convenience of the occupiers of the buildings at the Estate and in the
interests of good estate management provided that where possible prior notice of
such variations or changes shall be given to the Tenant and if any consistency
might arise between the Regulations or this Lease the terms of this Lease shall
prevail

 

7.6                                 Section 196 of the Law of Property Act 1925
(as amended by the Recorded Delivery Service Act 1962) shall apply to any notice
demand or instrument authorised to be served under this Lease and any notice
served by the Landlord shall be sufficiently served if served by any agent of
the Landlord

 

7.7                                 The rights granted and reserved by this
Lease shall only take effect insofar as they ascertained within the Perpetuity
Period

 

7.8                               The Tenant shall not be entitled to any right
of access of light or air to the Demised Premises (except those expressly
granted) which would restrict or interfere with the free use of the adjoining or
neighbouring land of the Landlord for building or any other purpose

 

7.9                                 The Landlord will take reasonable
precautions during building works carried out by it to minimise disturbance
noise and nuisance to the Tenant’s use enjoyment and access to the Demised
Premises

 

7.10                           The walls separating the Demised Premises from
the adjoining parts of the Estate shall be deemed to be party walls and shall be
maintained accordingly

 

7.11                           Neither the Landlord nor the Management Company
shall be liable to the Tenant in respect of any inconvenience suffered by reason
of any interruption of any Services to be provided under the terms of this Lease
by reason of:-

 

(a)                                  necessary repair or maintenance of any
installation or apparatus; or

 

(b)                                 damage to or destruction of any
installations or apparatus by any cause beyond the reasonable control of the
Landlord of the Management Company; or

 

(c)                                  mechanical or other defect or breakdown or
frost or other inclement conditions or unavoidable shortage or fuel material
water or labour industrial action or otherwise; or

 

--------------------------------------------------------------------------------


 

providing and to the extent of that:

 

(i)                                     any such failure or interruption could
not reasonably have been prevented or shortened by the exercise of proper care,
attention, diligence and skill by the Landlord/Management Company or those
undertaking the Services on behalf of the Landlord/Management Company and

 

(ii)                                  the Landlord/Management Company uses and
continues to use its best endeavours to restore the Services in question

 

7.12                           Nothing in this lease or in any consent granted
by the Landlord under this lease shall imply or warrant that the Demised
Premises may lawfully be used under the Planning Acts for the purpose authorised
in this lease (or any purpose subsequently authorised)

 

7.13                           This lease embodies the entire understanding of
the parties relating to the Demised Premises and to all the matters dealt with
by any of the provisions of this lease

 

7.14                           The Tenant acknowledges that this lease has not
been entered into in reliance wholly or partly on any statement or
representation made by or on behalf of the Landlord except any such statement or
representation that is expressly set out in this lease

 

7.15                           Whilst the Landlord is a limited company or other
corporation all license consents approvals and notices required to be given by
the Landlord shall be sufficiently given if given under the hand of a director
the secretary or other duly authorised officer of the Landlord

 

7.16                           If after the Tenant has vacated the Demised
Premises on the expiry of the Term any property of the Tenant remains in or on
the Demised Premises and the Tenant fails to remove it within 21 days after
being requested in writing by the Landlord to do so or if after using its best
endeavours the Landlord is unable to make such a request to the Tenant within 21
days after the expiry of the Term:

 

(a)                                  in so far as such property is annexed to
the Demised Premises the Landlord may treat it as having reverted to the
Landlord or

 

(b)                                 the Landlord may as the agent of the Tenant
sell such property and the Tenant will indemnify the Landlord against any
liability incurred by it to any third party whose property shall have been sold
by the Landlord in the mistaken belief held in good faith (which shall be
presumed unless the contrary is proved) that such property belonged to the
Tenant and

 

(c)                                  if the Landlord having made reasonable
efforts is unable to locate the Tenant the Landlord shall be entitled to retain
the net proceeds of sale of such property absolutely unless the Tenant shall
claim them within six months of the date upon which the Tenant vacated the
Demised Premises

 

--------------------------------------------------------------------------------


 

and

 

7.17                           The Tenant may determine this Lease on 16 April
2006 being 30 months from the date hereof by giving the Landlord not less than
six months prior written notice

 

7.18                           Unless expressly stated nothing in this Lease
creates or will create rights pursuant to the Contracts (Rights of Third
Parties) Act 1999 in favour of any one other than the parties hereto

 

7.19                           This Lease is governed by and interpreted in
accordance with the Laws of England and (except where there is a valid
submission to arbitration under English Law and in accordance with this Lease)
the parties submit to the non-exclusive jurisdiction of the High Court of
Justices in England

 

THIS LEASE has been executed as a deed and delivered on the date stated at the
beginning of this Lease

 

--------------------------------------------------------------------------------


 

THE FIRST SCHEDULE

 

(Rights Granted)

 

The following rights are hereby granted (in common with the Landlord and the
Management Company and all others having like rights):-

 

1.             The right of full free and uninterrupted passage and running of
Utilities from and to the Demised Premises through the Conducting Media (if any)
now serving the Demised Premises and now laid or constructed in or under the
Estate or the Retained Land

 

2.             The rights of support and protection and all other easements and
rights for the benefit of the Demised Premises at the date of this Lease which
are enjoyed or belong to the Landlord, Management Company and other tenants of
the Estate

 

3.             The right for the eaves gutters spouts downpipes chimney cappings
balances flues foundations and other similar structures incidental to the user
of the Demised Premises to overhang or protrude beneath the adjoining parts of
the Estate

 

4.             The right for the Tenant of the Demised Premises his or their
employees and visitors to enter pass and repass at all times with or without
vehicles over and along the Common Parts Access Ways and the Forecourts (if any)
for the purposes of access to and egress from the Demised Premises the
Forecourts (if any) and the Designated Car Parks

 

5.             The right to use the bin store and any other facilities intended
by the Landlord to be used in common on the Estate for the reasonable purpose
intended together with a right of access to and egress from those facilities

 

6.             The exclusive right to park motor vehicles on the Designated Car
Parks and the Forecourts (if any)

 

7.             The right at all reasonable times and upon reasonable prior
notice to the Landlord or the Management Company (except in emergency when no
notice is required) for the Tenant and all persons authorized by it with or
without tools materials plant and equipment to enter on adjoining parts of the
Estate to carry out any works to the Demised Premises the person exercising such
right making good all damage to the adjoining parts of the Estate so caused

 

8.             The right to display signs or plaques at the head of each parking
bay

 

--------------------------------------------------------------------------------


 

THE SECOND SCHEDULE

 

(Rights Excepted and Reserved)

 

The following rights are hereby excepted and reserved to the Landlord:

 

1.             The right of full free and uninterrupted passage and running of
Utilities from and to the other parts of the Estate and/or the Retained Land
through the Conducting Media (if any) now serving the other parts of the Estate
and/or the Retained Land and now laid or constructed in or under the Demised
Premises together with the right to inspect maintain cleanse repair renew or
relay the same after giving (save in case of emergency) reasonable prior written
notice of at least 48 Hours to enter the Demised Premises for such purpose or
purposes the party so entering causing as little damage and inconvenience as is
reasonably practicable so not to materially affect the Tenant’s use enjoyment or
access and making good promptly any physical damage caused to the Demised
Premises

 

2.             The rights of light air support and shelter and all other
easements and rights now or within the Perpetuity Period belonging to or enjoyed
by any other building constructed on the Estate or the Retained Land provided
that such rights and easements shall not adversely or materially affect the
Demised Premises

 

3.             The right for the eaves gutters spouts downpipes chimney cappings
flues foundations and other similar structures incidental to the user of the
other buildings on the Estate or the Retained Land to overhang or protrude onto
or beneath the Demised Premises

 

4.             The right at reasonable times and upon reasonable written notice
of not less than 48 hours except in case of emergency to enter (or in case of
emergency to break into and enter) the Demised Premises

 

(a)           to inspect cleanse repair the Conducting Media referred to in
paragraph 1 of this Schedule

 

(b)           to view the state and condition of and repair and maintain any
other parts of the Estate or the Retained Land where such viewing or work would
not otherwise be reasonably practicable

 

(c)           to carry out work or do anything whatever comprised within the
Landlord’s obligations in this Lease

 

(d)           take schedules or inventories of fixtures and other items to be
yielded up on the expiry of the Term and

 

(e)           to exercise any of the rights granted to the Landlord by this
Lease

 

--------------------------------------------------------------------------------


 

THE THIRD SCHEDULE

 

(Covenants by the Tenant)

 

Part 1
Covenants Enforceable by the Landlord and the Management Company

 

1.             To pay the rents reserved by this Lease on the days and in the
manner provided in this Lease and not to exercise any right or claim to withhold
rent or any right or claim to legal or equitable set-off and if so required in
writing by the Landlord to make such payments by banker’s order or credit
transfer to any bank and account in the United Kingdom that the Landlord may
from time to time nominate

 

2.             If any sums payable by the Tenant pursuant to this Lease are not
paid within 14 days of the due date whether formally demanded or not to pay
interest at the rate of four per cent (4%) above National Westminster Bank PLC
Base Rate from time to time from the due date until the date of actual payment
and such interest shall be deemed to be rent due to the Landlord

 

3.             To yield up at the termination of the Term the Demised Premises
together with any additions or improvements save the Tenant’s fixtures and
fittings (which include for the avoidance of doubt any air conditioning plant or
related equipment) if the Tenant so requires in such good repair order and
condition as shall be consistent in all respects with the due performance and
observance of the covenants on the part of the Tenant and the conditions in this
Lease and to give up all keys of the Demised Premises to the Landlord and to
remove all signs if reasonably requested to do so in writing by the Landlord
erected by the Tenant in upon or near the Demised Premises and to make good any
physical damage caused to the Demised Premises by such removal as soon as is
reasonably practicable

 

4.             To pay on an indemnity basis all costs charges and expenses
(including legal and surveyors costs and fees) incurred by the Landlord

 

(a)           in or in contemplation of any proceedings or service of any notice
under Sections 146 and 147 of the Law of Property Act 1925 including the
reasonable costs charges and expenses of and incidental to the inspection of the
Demised Premises the drawing up of schedules of dilapidations and notices and
any inspection to ascertain whether any notice has been complied with and such
costs charges and expenses shall be paid whether or not forfeiture for any
breach shall be avoided otherwise than by relief granted by the Court

 

(b)           in relation to or incidental to every application made by the
Tenant for a consent or licence required by the provisions of this lease whether
such

 

--------------------------------------------------------------------------------


 

consent or licence is granted or refused or proffered subject to any
qualification or condition of whether the application is withdrawn

 

(c)           the recovery or attempted recovery of arrears of rent or other
sums due from the Tenant

 

5.             To pay and discharge and indemnify the Landlord against all rates
taxes assessments charges duties and other outgoings whatsoever save those of a
capital nature whether parliamentary parochial or of any other kind which are
now or during the Term assessed or charged on the occupier of the Demised
Premises and where any are assessed on the Demised Premises together with other
property then to pay a fair and reasonable proportion attributable to the
Premises which is to be fairly and reasonably determined by the Landlord except
that the Tenant is not responsible for anything properly payable by the Landlord
in respect of:

 

(1)           dealing or deemed dealing of its reversionary interest in the
Demised Premises

 

(2)           the rent and other payments payable under this Lease

 

(3)           the granting of this Lease

 

(4)           profits or amenities of the Landlord

 

6.             To pay and indemnify the Landlord against VAT chargeable in
respect of any payment made by the Tenant under any of the terms of or in
connection with this lease or in respect of any payment made by the Landlord
where the tenant agrees in this lease to reimburse the Landlord for such payment
provided that the Landlord shall have previously delivered to the Tenant a valid
VAT invoice addressed to the Tenant for the full amount at least one calendar
month before the payment is due

 

7.             To pay to the suppliers and indemnify the Landlord against all
charges for electricity gas and other services consumed or used at or in
relation to the Demised Premises (including meter rents)

 

8.             To keep the Management Company and the Landlord indemnified in
respect of charges for services payable in respect of the Demised Premises which
the Landlord or the Management Company are from time to time during the Term
called upon to pay such sums to be repaid to the Landlord or Management Company
on demand

 

9.             To keep the Demised Premises in good repair at all times during
the Term excepting damage caused by an Insured Risk (other than where the
insurance money is irrecoverable in consequence or any act or default of the
Tenant or anyone at the Demised Premises expressly with the Tenant’s authority)
or damage

 

--------------------------------------------------------------------------------


 

caused by a Defect provided further that nothing in this Lease shall be
construed as obliging the Tenant to remedy any Defect of which existence the
Tenant has during the term notified to the Landlord or any want of repair which
is attributable to such Defect which manifests itself at any time during the
Term

 

10.           As often as may be necessary and in the year preceding the
termination of the Term to redecorate with materials of good quality and in a
proper and workmanlike manner all appropriate internal and external surfaces of
the Demised Premises to the reasonable satisfaction of the Surveyor insofar as
they may have deteriorated through the Tenant’s use and occupation of the
Demises Premises and not normal wear and tear

 

11.           To clean the Demised Premises and keep them in clean condition and
to clean all the internal and external surfaces of all windows of the Demised
Premises as often as reasonably necessary

 

12            To permit the Landlord or the Management Company or their
respective agents with or without workmen and other at any convenient hours in
the day-time provided they give the Tenant prior written notice to enter the
Demised Premises to take inventories of the Landlord’s fixtures fittings and
appliances and to view the condition and upon written notice being given to the
Tenant specifying any repair or works necessary to be done for which the Tenant
is liable as soon as is reasonably practicable to comply with the notice and if
the Tenant shall not within thirty days after the service of such notice proceed
diligently with the execution of such repairs or works then to permit the
Landlord or the Management Company or their respective agents with or without
workmen materials and appliances to enter the Demised Premises and cause such
repairs or works to be executed and the proper and reasonable cost shall be
payable by the Tenant with 21 days of written demand

 

13.           To make good any damage to any part of the Demised Premises caused
by any act or omission or negligence of any occupant of or person using the
Demised Premises and (without prejudice to the generality of the foregoing) not
to damage or interfere with the Conducting Media or any fire-fighting appliances
(if any)

 

14.           Not to bring into the Demised Premises any article which will
impose undue stress or strain to any part of the floor surface or structure or
any article which is or may become dangerous to the building or the occupants or
visitors

 

15.           Not to do or permit or suffer to be done any act matter or thing
on or in respect of the Demised Premises which contravenes the provisions of the
Town and Country Planning Act 1990 the Planning (Listed Buildings and
Conservation Areas) Act 1990 or any enactment amending or replacing such Acts
and to keep the Landlord and the Management Company indemnified against all
claims demands and liabilities in respect of any such contravention and at the
expense of the Tenant to the extent that this is the responsibility of the
Tenant to obtain all planning

 

--------------------------------------------------------------------------------


 

permissions and to serve all such notices as may be required for the carrying
out of any operations or user on the Demised Premises which may constitute
Development provided that no application for planning permission shall be made
without the previous consent of the Landlord such consent not being unreasonably
withheld or delayed

 

16.           To comply with and make all reasonable endeavours to ensure that
all persons occupying or visiting the Demised Premises or any part of the Estate
shall comply with the Regulations

 

17.           To deliver to the Landlord as soon as reasonably practicable a
copy of every notice or other documents of whatever description affecting or
likely to affect the Demised Premises or any part received by the Tenant from
any authority or person whatsoever and at the cost and request of the Landlord
to make or join with the Landlord on making such objections or representations
against or in respect of any notice or other document as the Landlord shall deem
expedient

 

18.           To comply in all respects at the Tenant’s own costs with
provisions of any statute statutory instrument order rule or regulation and of
any order direction or requirement made or given by any planning authority or
the appropriate Minister or Court so far as they affect the Demised Premises and
their use and (so far as they are not the obligations of the Landlord or the
Management Company) so far as the Tenant is liable and as soon as is reasonably
practicable to give notice in writing to the Landlord of the making or giving of
such order direction or requirement

 

19.           As soon as reasonably practicable after becoming aware of the same
to give notice to the Landlord of any defect in the Demised Premises of which
the Tenant is actually aware which might give rise to an obligation on the
Landlord to do or refrain from doing any act or thing in order to comply with
the provisions of this lease or the duty of care imposed on the Landlord
pursuant to the Defective Premises Act 1972 or otherwise and at all times
display and maintain any reasonable notices which the Landlord may from time to
time reasonably require to be displayed at the Demised Premises

 

20.           Not to cease carrying on business in the Demised Premises or leave
the Demised Premises continuously unoccupied for more than one month without:

 

(a)           notifying the Landlord and

 

(b)           providing such caretaking or security arrangements as the Landlord
shall reasonably require and the insurers shall require in order to protect the
Demised Premises from vandalism theft damage or unlawful occupation

 

21.           Not to cut maim injure or make any breach in any part of the
structure of the Demised Premises nor in any case to commit or allow any waste
or spoil on or

 

--------------------------------------------------------------------------------


 

about the Demised Premises

 

22.           Not to make any alteration whatsoever to the Demised Premises save
as permitted by the provisions of paragraphs 23, 24, and 25 hereafter

 

23.           Subject to the provisions of paragraph 23 not to make any internal
non-structural alterations to the Demised Premises without the previous consent
in writing of the Management Company such consent not to be unreasonably
withheld or delayed

 

24.           On making application for consent under paragraph 23 to submit to
the Management Company such plans block plans elevations and specifications as
the Management Company shall require and to pay the proper and reasonable legal
and surveyors fees of the Management Company in connection with any such
application and to carry out any work authorised only in accordance with such
plans block plans elevations and specifications as the Management Company
(acting reasonably) shall approve in writing in a good and workmanlike manner
and with sound and suitable materials all of which shall be subject to
inspection and reasonable approval by the Management Company

 

25.           Not to hold on trust for another or (save pursuant to a
transaction permitted by and effected in accordance with the provisions of this
lease) part with the possession of the whole or any part of the Demised Premises
or permit another to occupy the whole or any part of the Demised Premises

 

26.           Not to assign or charge part only of the Demised Premises and not
to underlet the whole of the Demised Premises

 

27.           Not to assign the whole of the Demised Premises without the prior
consent of the Landlord such consent not to be unreasonably withheld delayed
PROVIDED THAT without prejudice to the generality of the foregoing:

 

(a)           it shall be lawful for the Landlord to impose upon the giving of
such consent a condition that the Tenant enters into an agreement with the
Landlord in the form annexed at the Eighth Schedule; and

 

(b)           for the purpose of s19(1A) of the Landlord & Tenant Act 1927 (as
inserted by s22 of the Landlord & Tenant (Covenants) Act 1995) it is agreed
between the Landlord and the Tenant both that such consent shall not be regarded
as being unreasonably withheld because of the existence at the time of the
application for consent of all or any of the circumstances set out below
paragraphs (i) to (v) and that such consent shall not be given subject to
unreasonable conditions if it contains a condition that it shall lapse if all or
any of the circumstances set out below in paragraphs (i) to (v) are in existence
at any time after the giving of such consent and before the completion of the
transaction to which such consent has been given

 

--------------------------------------------------------------------------------


 

(i)            the assignee will not furnish the Landlord with a guarantee in
the form of the Guarantor’s Covenants from a guarantor acceptable to the
Landlord PROVIDED THAT if the Tenant shall disagree with the Landlord’s
determination of whether or not a proposed guarantor is acceptable for these
purposes the Tenant shall subject to the provisions of paragraph 29 below be
entitled to have the determination reviewed by an independent expert appointed
and acting reasonably in accordance with the provisions of paragraph 29 below
(“the Expert”)

 

(ii)           the assignee will not deposit with the Landlord an amount equal
to three months’ rent due under this Lease at the time of the assignment

 

(iii)          the Demised Premises are not in the state and condition required
by full compliance with the terms of the covenants on the part of the Tenant
contained in this Lease

 

(iv)          there is a subsisting breach of any of the other covenants on the
part of the Tenant contained in this Lease

 

28.           If the Tenant is entitled to have any determination of the
Landlord reviewed by the Expert and wishes there to be such review then:

 

(a)           the Tenant shall send the Landlord written notice of his wish
stating the name and address of the person the Tenant would wish to be appointed
as the Expert

 

(b)           the Expert shall be a Chartered Surveyor and a member of the Royal
Institution of Chartered Surveyors

 

(c)           If the Landlord does not forthwith on receipt of the Tenant’s said
notice agree to the appointment of the person proposed by the Landlord the
Expert may be appointed by the President for the time being of the Royal
Institution of Chartered Surveyors (or such other person as is delegated by him
to make such appointments) on the application of either the Landlord or the
Tenant provided that nothing herein shall prevent the appointment or replacement
of the Expert by agreement between the Landlord and the Tenant at any time

 

(d)           the Expert shall act as an expert not as an arbitrator

 

(e)           the Expert shall be entitled to make his own determination of the
matter in dispute between the Landlord and the Tenant and this determination
shall

 

--------------------------------------------------------------------------------


 

be substituted for the original determination of the Landlord and shall (if
contrary) be binding on the Landlord and the Tenant

 

29.           On a permitted assignment to a limited company and if the Landlord
shall reasonably so require to procure that at least two directors of the
company or some other guarantor or guarantors acceptable to the Landlord enter
into direct covenants with the Landlord in the form of the Guarantor’s Covenants
contained in this lease with the Assignee substituted for ‘the Tenant’

 

30.           Within twenty-eight days of any assignment or charge or any
transmission or other devolution relating to the Demised Premises to produce for
registration with the Landlord’s solicitor such deed or document or a certified
copy of it and to pay the Landlord’s solicitor’s reasonable charges for the
registration of every such document such charges not being less than £30 (thirty
pounds)

 

31.           Notwithstanding the provisions of the preceding paragraphs the
Tenant may share the occupation of the whole or any part of the Demised Premises
with a company which is a member of the same group as the Tenant (within the
meaning of Section 42 of the 1954 Act) for so long as both companies shall
remain members of that group or and for so long as such share ownership remains
and otherwise than in a manner that transfers or creates a legal estate

 

32.           Not to interfere with or obstruct in the performance of the duties
from time to time imposed upon him by the Management Company by any employee or
servant of the Management Company

 

33            Not to use or occupy nor permit the Demised Premises to be used or
occupied for any purpose whatsoever other than the Permitted User

 

34.           If called upon to do so to produce or furnish to the Landlord or
the Surveyor:

 

(a)                                  all plans documents and other evidence as
the Landlord may require in order to satisfy itself that the provisions of this
lease have been complied with

 

(b)                                 such information as may reasonable be
requested in writing in relation to any pending or intended step under the 1954
Act

 

35.           To permit the Landlord at any time during the last six months of
the Contractual Term and at any time thereafter or sooner if the rents or any
part of them shall be in arrear and unpaid for longer than twenty-eight days to
enter upon the Demised Premises and affix and retain anywhere upon the Demised
Premises a notice for reletting the Demised Premises and during such period to
permit persons with the written authority of the Landlord or its agents at
reasonable times of the day to view the Demised Premises so long as reasonable
prior written notice of not less

 

--------------------------------------------------------------------------------


 

than 48 hours is given to the Tenant

 

36.           Not to stop up darken or obstruct any windows or light belonging
to the Demised Premises

 

37.           To take all reasonable steps at the cost and expense of the
Landlord to prevent any new window light opening doorway path passage pipe or
other encroachment or easement being made or acquired in against out of or upon
the Demised Premises and to notify the Landlord as soon as practicable if any
such encroachment or easement shall be made or acquired (or attempted to be made
or acquired) and at the reasonable request of the Landlord to adopt such means
as shall be required to prevent such encroachment or the acquisition of any such
easement

 

38.           To ensure that at all times the Landlord has and the local Police
force has written notice of the name home address and home telephone number of
at least two keyholders of the Demised Premises

 

39.           To permit upon reasonable prior written notice at any time during
the Term prospective purchasers of or agents instructed in connection with the
sale of the Landlord’s reversion or of any other interest superior to the Term
to view the Demised Premises without interruption provided they are authorised
in writing by the Landlord or its agents

 

40.           To permit the Landlord at any time during the Term to enter upon
the Demised Premises and affix and retain anywhere upon the Demised Premises a
notice for selling the Landlord’s reversion or of any other interest superior to
the Term and during such period to permit persons with the written authority of
the Landlord or its agent at reasonable times of the day to view the Demised
Premises so long as prior written notice is given to the Tenant of not less than
48 hours provided that any such notice does not obscure the windows doors or any
fascia or trading sign of the Tenant and clearly indicates the interest being
disposed of

 

41.           Within 21 days of the death during the Term of any Guarantor or of
such person becoming bankrupt having a receiving order made against him having
an interim receiver appointed in respect of his property or having a receiver
appointed under the Mental Health Act 1983 or being a company passing a
resolution to wind up or entering into liquidation having a receiver appointed
having an administration order made or upon any person becoming entitled to
exercise in respect of it the powers of an administrative receiver to give
notice of this fact to the Landlord and if so reasonably required by the
Landlord at the expense of the Tenant within twenty-eight days to procure some
other person acceptable to the Landlord to execute a guarantee in respect of the
Tenant’s obligations contained in the lease in the form of the Guarantor’s
covenants contained in this lease

 

--------------------------------------------------------------------------------


 

THE THIRD SCHEDULE

 

(Covenants by the Tenant)

 

Part 2

Covenants enforceable by the Landlord the Management

Company and tenants of the Properties

 

 

1.             Not to obstruct at any time any part of the Access Ways so far as
is reasonably practicable

 

2.             Not to park or permit the parking of motor vehicles upon the
Estate other than the Designated Car Parks or the Forecourts (if any)

 

3.             Not to use or permit or suffer the Demised Premises to be used
for any illegal immoral or improper purpose and not to knowingly do permit or
suffer on the Demised Premises any act or thing which is or may become a
nuisance damage annoyance or inconvenience to the Landlord and to pay all
reasonable and proper (or a fair proportion) costs charges and expenses of
abating a nuisance and executing all such work as may be necessary for abating a
nuisance or for carrying out works in obedience to a notice served by a local
authority insofar as they are the liability of or wholly or partially
attributable to the default of the Tenant

 

4.             Not to exhibit any notice advertisement name place notice for
sale or placard of any kind upon the Demised Premises or upon the other parts of
the Estate save for a sign on the Demised Premises stating the Tenant’s name and
business and save clause 9 of the First Schedule

 

5.             Not to bring keep stack layout store or deposit any goods
materials refuse or other objects outside the Demised Premises whatsoever on the
Estate except in those areas as notified for such use by the Management Company

 

6.             Not to keep or suffer to remain on the Demised Premises any
animals or birds nor to use any part of the Demised Premises for the purposes of
breeding or boarding of animals or birds

 

7.             Not to knowingly permit to be discharged into any Conducting
Media any oil or grease or any deleterious objectionable dangerous poisonous or
explosive matter

 

--------------------------------------------------------------------------------


 

THE FOURTH SCHEDULE

 

(Covenant on the Part of the Landlord and the Management Company)

 

1.             Quiet Enjoyment

 

That the Tenant shall peaceably hold and enjoy the Demised Premises and the
rights granted by this Lease during the Term without any lawful interruption
from or by the Landlord any superior landlord or any person lawfully claiming
under or in trust for it or by title paramount

 

2.             Defects

 

2.1           Not to charge or seek to charge the Tenant through the service
charge payable by the Tenant otherwise the cost of rectification of any inherent
or latent defect or Defect in the construction of the Demised Premises the
Estate or Estate facilities which manifests itself

 

3.             To manage the Estate in the interests of good estate management
and at the Tenant’s reasonable request to enforce covenants on the part of other
persons in the Estate for the benefit of the Estate and to maintain the same as
a high class development

 

4.             The Landlord covenants that it will as soon as reasonably
practicable and at its own cost and expense undertake any works in relation to
the Demised Premises in respect of the Defects and to comply with any
environmental regulation condition or legislation provided always that no such
cost or expenditure be recharged to the tenants of the Estate via the Service
Charge or otherwise

 

5.             In this clause:

 

“Contamination” means the presence in, on, under over the Demised Premises of
any Hazardous Material at any time whether before, on or after the date of this
Lease and/or the migration or other escape of any such Hazardous Materials from
the Demised Premises at any time whether before, on or after the date of this
Lease save where such Contamination arises from the acts or omissions of the
Tenant

 

“Hazardous Material” means any substance, whether in solid, liquid or gaseous
form, which is capable of causing harm to human health or to the environment
(that is to say, air, water and land and any living organism or eco-system
supported by any of them) whether on its own in combination with any other
substance

 

--------------------------------------------------------------------------------


 

5.1           Notwithstanding any other provision of this Lease it is
acknowledged and agreed between the Landlord and the Tenant as follows:

 

5.1.1        The Tenant shall have no liability under the terms of this Lease or
otherwise howsoever arising in respect of Contamination;

 

5.1.2        The Tenant shall not be required by this Lease to make good rectify
remove treat or make harmless any Contamination or to pay the costs of doing so;

 

5.1.3        This acknowledgement is made in accordance with the relevant
statutory guidance to exclude the Tenant (and all persons deriving title through
or under the Tenant) from liability as an appropriate person to bear
responsibility for any costs and liability whatsoever arising from any
Contamination

 

5.2           The Landlord shall indemnify the Tenant (and those claiming title
through or under it) against any costs claims losses and liabilities suffered or
incurred by the Tenant arising directly or indirectly from Contamination

 

5.3           If and whenever the Landlord during the Term requires to carry out
any works in respect of the Contamination so that the Tenant’s use or access to
enjoyment of the Demised Premises is affected the Tenant may terminate this
Lease forthwith or elect to not pay the rents set out in clause 2.1 of the Lease
until such remediation work is carried out to the Tenant’s reasonable
satisfaction

 

5.4           For the avoidance of doubt the Tenant shall remain liable for any
Contamination which results to the Demised Premises or the Estate for any
Hazardous Material brought on to the Demised Premises or the Estate by the
Tenant its employees visitors and licensees

 

--------------------------------------------------------------------------------


 

THE FIFTH SCHEDULE

 

(The Services)

 

1.             To maintain in good and substantial repair and condition and to
repair replace where beyond economic repair resurface cleanse and keep open and
free from obstructions and detritus the Access Ways the Forecourts (if any) and
the Designated Car Parks

 

2.             To keep the Landscaped Areas in a proper state of repair and
condition and suitably landscaped and planted

 

3.             To clean maintain renew and repair such of the Conducting Media
now or during the Perpetuity Period laid or constructed in or under the Estate
and used by the Demised Premises in common with any other buildings or part
thereof at the Estate but for the avoidance of doubt not those Conducting Media
which exclusively serve and lie in on or under the Demised Premises or those for
which some other authority company or person has responsibility

 

4.             Following construction forever thereafter to maintain any
boundary walls and fences of the Estate but for the avoidance of doubt not those
which are the responsibility of owners or occupiers of the buildings

 

5.             Where appropriate to take all necessary steps to clean redecorate
repaint and otherwise treat and maintain on a regular basis the Estate

 

6.             To provide and operate a means of collection storage and disposal
of refuse and rubbish (including litter and pest control) arising or occurring
on the Estate including the provision of a storage area (within such other
suitable area allocated and notified by the Management Company within the
Estate) for the storage of a waste bin by the tenants

 

7.             To provide suitable hard and soft landscaping and planting and
trees and/or shrubs and to keep such parts of the Landscaped Areas or the Estate
as in the reasonable opinion of the Management Company appropriate therefor laid
out with hard and soft landscaping and planting and trees and/or shrubs in good
order and condition and properly tended maintained cultivated and planted
including where appropriate or necessary reconstruction or replanting

 

8.             To effect maintain and renew such insurances for the Estate where
necessary on commercial terms and in amounts to be reasonably determined by the
Management Company against loss or damage by fire lightning explosion aircraft
(other than hostile aircraft) and other aerial devices or articles dropped
therefrom earthquake riot civil commotion and malicious damage storm or tempest
flood

 

--------------------------------------------------------------------------------


 

bursting or overflowing or water tanks apparatus or pipes impact by road
vehicles and against public liability and damage to property and injury or death
of persons and all such other risks as the Management Company may from time to
time reasonably consider desirable in such sum (including professional fees and
cost of demolition) as the Management Company may reasonably consider
appropriate

 

9.             To effect maintain and renew such insurances on adequate and
commercial terms and in amounts to be reasonably determined by the Management
Company against any appropriate liabilities to third parties or any occupier of
properties within the buildings on account of the condition of the Estate or any
part thereof and against such other perils as the Management Company shall
reasonably deem appropriate

 

10.           If the Estate shall be destroyed or damaged by an Insured Risk
then subject to obtaining all necessary planning consents or permissions with
all convenient speed to lay out all insurance moneys received in rebuilding or
reinstating the Estate in substantially the same form or with such variations as
the Management Company may reasonably require and if the insurance moneys shall
be insufficient to make good any deficiency out of its own monies save to the
extent that such deficiency is due to the act or default of the Tenant or other
occupants of the buildings or any of their servants agents or licensees

 

11.           To provide any water fuel oil gas electricity and other energy and
supply services as may be properly and reasonably required for use in running or
operating any of the services to the Estate

 

12.           To light to an adequate and sufficient standard throughout such
periods of the day and night as may be requisite all parts of the Estate to
which access is available in fact or by right

 

13.           To erect place maintain renew and replace and where relevant
operate upon the Estate as often as may be necessary direction signs and notices
seats and other fixtures fittings and chattels as the Management Company acting
reasonably shall deem appropriate for the Estate in the interests of good estate
management

 

14.           To administer and manage the Estate (including the employment of
all such managers professional and other advisers in connection therewith as it
may acting reasonably deem necessary) provided that if the Management Company
shall fulfil any such functions itself it shall be entitled to charge to
reasonable fee therefor (together with Value Added Tax provided that the
Management Company provides the Tenant with a VAT invoice one calendar month
before the payment due date)

 

15.           Carrying out all other work or providing goods and services of any
kind whatsoever which from time to time may reasonably be considered necessary
or

 

--------------------------------------------------------------------------------


 

desirable in connection with the provision of the Services

 

16.           Carrying out any works to the Estate comply with any statute
(other than works for which any owner or occupier of the buildings is
responsible) and to take any reasonable steps deemed desirable or expedient by
the Management Company for complying with making representations against or
otherwise contesting the incidence of the provisions of any statute including
those concerning town planning public health fire precautions highways streets
drainage or other matters which may affect the Estate (other than such matters
which relate only to owners or occupiers of any adjoining or neighbouring
property)

 

17.           The payment of all existing and future rates (including water
rates) taxes assessments charges and outgoings whether parliamentary local or
otherwise whether of the nature of capital revenue and even though of a wholly
novel character which now be rated taxed assessed charged or imposed upon the
Estate

 

--------------------------------------------------------------------------------


 

THE SIXTH SCHEDULE

 

(Provisions governing the Service Charge)

 

Part 1

(Costs and expenses included in the Service Charge)

 

The aggregate of all costs charges commissions premiums fees expenses interest
taxes and other outgoings whatsoever reasonably and properly incurred paid or
provided for by the Management Company in or in connection with the following:-

 

1.             The provision of the Services

 

2.             The provision supplying and running of water gas electricity
telephone telecommunications and all other services whatsoever required in
respect of the Estate and which are not the sole responsibility of any one
occupier

 

3.             Providing operating inspecting testing servicing overhauling
repairing maintaining and cleaning and when requisite modifying renewing or
replacing any security surveillance or monitoring apparatus which the Management
Company acting reasonably may from time to time supply for the general benefit
of the Estate

 

4.             The provision of a security service or other security
arrangements for the general benefit of the Estate as the Management Company may
acting reasonably deem appropriate from time to time

 

5.             Employing or obtaining the services (whether on a full or part
time basis) of such persons as the Management Company reasonably considers
necessary or desirable in the interests of good estate management for the
provision of the Services

 

6.             Making representations in respect of or otherwise contesting or
dealing with any notice regulation or order of any competent local or other
authority in relation to the Estate and also consulting with any such authority
in relation to any planning applications or other planning matters relating to
the Estate in order to ensure that the Management Company is adequately informed
in relation to such applications or other matters

 

7.             The payment of the rentcharges imposed by the Transfer dated 17th
October 2000 made between (1) Derby City Council and (2) the Landlord

 

8.             The administration and management of the Estate and the
performance of the Management Company’s obligations in respect thereof pursuant
to the provisions of this deed including the proper and reasonable fees charges
costs expenses and disbursements of any solicitors accountants surveyors valuers
architects or other

 

--------------------------------------------------------------------------------


 

professional advisers whom the Management Company may from time to time
reasonably employ in connection therewith and in the preparation of statements
or certificates and the auditing of the Service Charge

 

9.             The carrying out of all other works or the doing of any other act
or thing or providing services of any kind which the Management Company may from
time to time reasonably consider necessary or desirable for the purpose of the
maintenance or the good overall management of the Estate or its amenities or
otherwise for the general benefit of the Estate and Buildings or their occupiers
Provided that in respect of any item which (i) has not been incurred as a
material sum in any previous Financial Year and is not within any category of
expenditure previously mentioned in this Schedule and (ii) constitutes a
material sum in the reasonable opinion of the Management Company it shall be a
condition precedent to the ability of the Management Company to enforce payment
by the Tenant of the Service Charge in respect of such item that it shall be
approved by a special resolution of the Management Company

 

10.           Such sum (if any) by way of reasonable provision for anticipated
future expenditure in respect of any costs mentioned in this Schedule as the
Management Company shall reasonably decide should be reserved in a sinking fund
against such expenditure as being prudent and reasonable in the circumstances
which sum shall (so far as actually paid) from time to time be deposited by the
Management Company with such bank or building society as the Management Company
may select in a prudent and reasonable way (provided that the Management Company
shall not be responsible to the Tenant for obtaining the best rate of interest
upon such sums) and all interest earned thereon in any Financial Year shall be
deducted in calculating the Service Charge for the next Financial Year subject
however to the deduction of any tax which may be payable in respect of such
interest

 

Provided always that the costs incurred in providing the following services
shall not be taken into account in calculating the Service Charge:

 

(a)           the remedying of any Defect in the Estate or the Demised Premises

 

(b)           the cost of any works where the said cost is recoverable by any
third party for any reason whatsoever

 

(c)           the initial capital cost of the construction in connection with
the buildings on the Estate or the Demised Premises or any plant or equipment
serving the same

 

--------------------------------------------------------------------------------


 

THE SIXTH SCHEDULE

 

(Provisions governing the Service Charge)

 

Part 2

(Payment of the Service Charge)

 

1.             The Management Company shall as soon as convenient but not later
than six months after the Computing Date prepare an account showing the Annual
Expenditure for the Financial Year ending on that Computing Date and containing
a fair full and accurate summary of the expenditure referred to in it and upon
such account being certified by an independent auditor it shall be conclusive
evidence for the purposes of this Lease of all matters of fact referred to in
the account save where there is a manifest error

 

2.             The Tenant shall pay for the period from the [16 October 2003] to
the Computing Date next following the Initial Provisional Service Charge the
first payment to be paid on [demand] and the subsequent payments to be made in
advance on the Computing Date in each year (or by such other instalments as the
Management Company may reasonably require)

 

3.             The Tenant shall pay for the next and each subsequent Financial
Year after the first Computing Date a provisional sum calculated upon an
reasonable and proper estimate by the Management Company what the Annual
Expenditure is likely to be for that Financial Year as notified in writing to
the Tenant prior to the commencement of each Financial Year by four equal
instalments (or such other instalments as the Management Company may reasonably
require) in advance on the usual quarter days in each year

 

4.             If the provisional sum in respect of any Financial Year is not
notified to the Tenant before the commencement of such Financial Year the Tenant
shall continue to pay quarterly instalments for such Financial Year at the rate
last payable by it until such notification is made and thereupon the Tenant
shall pay to the Management Company the difference between the amount already
paid by the Tenant for that Financial Year and the amount which would have been
payable if such notification had been made

 

5.             If the Service Charge for any Financial Year shall:-

 

(a)           exceed the provisional sum for that Financial Year the excess
shall be due to the Management Company within 14 days of written demand or

 

(b)           be less that such provisional sum the overpayment shall be
credited to the Tenant against the next quarterly payment of the Service Charge

 

--------------------------------------------------------------------------------


 

6.             The audited statement above referred to shall (save in the case
of manifest error) be final and binding on the parties and Tenant shall not be
entitled to object to any item comprised in the Annual Expenditure by reason
that the materials work or service in question might have been provided or
performed at a lower cost or by reason that the item in question was not
included in the estimate above referred to but the Tenant shall be entitled to
inspect vouchers in respect of costs incurred by the Management Company and take
copies of them

 

7.             The Management Company may withhold add to extend vary or make
any alteration in the rendering of the Services or any of them from time to time
provided that the same complies with the principles of good estate management
and is reasonable in all the circumstances

 

8.             If at any time during the Perpetuity Period the total property
enjoying or capable of enjoying the benefit of any Services is increased or
decreased on a permanent basis or the benefit of any of the Services is extended
on a like basis to any adjoining or neighbouring property or if some other event
occurs a result of which is that the Service Charge Share is no longer
appropriate to the Demised Premises the Service Charge Share shall be varied by
the Management Company acting reasonably with effect from the Computing Date
following such event by agreement between the parties or in default of agreement
within 3 months of the first proposal for variation made by the Management
Company acting reasonably in such manner as shall be fair and reasonable in the
light of the event in question

 

--------------------------------------------------------------------------------


 

THE SEVENTH SCHEDULE

 

(Matters to which the Demised Premises are subject)

 

All rights easements quasi-easements restrictions covenants and liabilities
affecting the Demised Premises mentioned in Title Number DY330312 dated 16
October 2002

 

--------------------------------------------------------------------------------


 

THE EIGHTH SCHEDULE

 

(Authorised Guarantee Agreement)

 

This Guarantee Agreement is made the             day of
               19        

 

Between:

 

(1)           [                                                  ] of
[                              ]

(hereinafter called “the Landlord”) which expression where the context admits
includes successors and assigns) and

 

(2)           [                                                  ] of
[                              ]

(hereinafter called “the Tenant”)

 

Whereas:

 

(1)           The reversion immediately expectant on the determination of the
term created by the tenancy specified in the Schedule hereto (hereinafter called
“the Lease”) is now/remains vested in the Landlord

 

(2)           The term created by the Lease is now/remains vested in the Tenant

 

(3)           The Tenant wishes to assign the residue of the said term to 5.9
(hereinafter called “the Assignee”) but is required by of the Lease to obtain
the consent of the Landlord hereto

 

(4)           The Landlord has consented to the said assignment upon the
condition that the Tenant enters into this guarantee agreement

 

IT IS HEREBY AGREED as follows:

 

1.             In pursuance of the condition mentioned in recital (4) above the
Tenant as principal debtor guarantees that the Assignee will duly observe and
perform the covenants of the Tenant under the Lease from the date of the
assignment of the term created by the Lease to the Assignee until such time as
the Assignee is released from those covenants by virtue of the provisions of the
Landlord and Tenant (Covenants) Act 1995 and that during such time if the
Assignee shall make any default in the payment of rents or in observing or
performing any of the covenants or other terms of the Lease the Tenant will pay
the rents and

 

--------------------------------------------------------------------------------


 

observe or perform the covenants or terms in respect of which the Assignee shall
be in default and make good to the Landlord on demand and indemnify costs and
expenses arising or incurred by the Landlord as a result of such non-payment
non-performance or non-observance notwithstanding:

 

(a)           any time or indulgence granted by the Landlord to the Assignee or
any neglector forbearance of the Landlord in enforcing the payment or the rents
or the observance or performance of the covenants or other terms of the Lease or
any refusal by the Landlord to accept rents tendered by or on behalf of the
Assignee at a time when the Landlord was entitled (or would, after service of a
notice under the Law of Property Act 1925 Section 146 have been entitled) to
re-enter the premises demised by the Lease

 

(b)           that the terms of the Lease may have been varied by agreement
between the parties

 

(c)           that the Assignee shall have surrendered part of the premises
demised by the Lease in which event the liability of the Tenant under this Deed
shall (so far as the law allows) continue in respect of the part of the premises
not so surrendered after making any necessary apportionments under the Law of
Property Act 1925 Section 140, and

 

(d)           any other act or thing by which but for this provision the Tenant
would have been released

 

2.             The Tenant covenants with the Landlord that in the event of the
tenancy assigned by it being disclaimed it will enter into a new tenancy of the
property demised by the Lease for a term commencing on the date of disclaimer
and ending on the term date of the Lease and upon the terms and conditions of
the Lease so far as may be but so that in any event the Tenant’s covenants are
no more onerous than those contained in the Lease

 

SCHEDULE

Particulars of lease or other tenancy

 

IN WITNESS whereof this deed has been executed but remains undelivered until the
day and year first above written

 

EXECUTED as a Deed on behalf of

[                                                                              
]

by:-

 

 

Director

 

Director/Secretary

 

--------------------------------------------------------------------------------


 

EXECUTED as a Deed on behalf of

[                                                                              
]

by:-

 

 

Director

 

Director/Secretary

 

--------------------------------------------------------------------------------


 

THE NINTH SCHEDULE

 

(the Guarantor’s Covenants)

 

The Guarantor covenants with the person first named in this lease and without
the need for any express assignment with all its successors in title that:

 

1.             To pay observe and perform

 

During the Term the Tenant shall punctually pay the rents and observe and
perform the covenants and other terms in this lease and if at any time during
the Term the Tenant shall make any default in payment of the rents or in
observing or performing any of the covenants or other terms of this lease the
Guarantor will pay the rents and observe or perform the covenants or terms in
respect of which the Tenant shall be in default and make good to the Landlord on
demand and indemnify the Landlord against all losses damages costs and expenses
arising or incurred by the Landlord as a result of such non-payment
non-performance or non-observance notwithstanding:

 

(a)           any time or indulgence granted by the Landlord to the Tenant or
any neglect or forbearance of the Landlord in enforcing the payment of the rents
or the observance or performance of the covenants or other terms of this lease
or any refusal by the Landlord to accept rents tendered by or on behalf of the
Tenant at a time when the Landlord was entitled for would after service of a
notice under the Law of Property Act 1925 Section 146 have been entitled) to
re-enter the Demised Premises

 

(b)           that the terms of this lease may have been varied by agreement
between the parties

 

(c)           that the Tenant shall have surrendered part of the Demised
Premises in which event the liability of the Guarantor under this lease shall
continue in respect of the part of the Demised Premises not so surrendered after
making any necessary apportionments under the Law of Property Act 1925
Section 140 and

 

(d)           any other act or thing by which but for this provision the
Guarantor would have been released

 

2.             To take a lease following disclaimer

 

If at any time during the Term the Tenant (being an individual) shall become
bankrupt or (being a company) shall enter into liquidation and the trustee in
bankruptcy or liquidator shall disclaim this lease the Guarantor shall if the
Landlord shall by notice within sixty days after such disclaimer so require take

 

--------------------------------------------------------------------------------


 

from the Landlord a lease of the Demised Premises for the residue of the Term
which would have remained had there been no disclaimer at the Rent then being
paid under this lease and subject to the same covenants and terms as in this
lease (except that the Guarantor shall not be required to procure that any other
person is made a party to that lease as guarantor) such new lease to take effect
from the date of such disclaimer and in such case the Guarantor shall pay the
costs of such new lease and execute and deliver to the Landlord a counterpart of
it

 

3.             To make payments following disclaimer

 

If this lease shall be disclaimed and for any reason the Landlord does not
require the Guarantor to accept a new lease of the Demised Premises the
Guarantor shall pay to the Landlord on demand an amount equal to the rents for
the period commencing with the date of such disclaimer and ending on whichever
is the earlier of the following dates:

 

(a)           the date six months after such disclaimer and

 

(b)           the date (if any) upon which the Demised Premises are relet

 

--------------------------------------------------------------------------------


 

THE TENTH SCHEDULE

 

(the Insurance Covenants)

 

1              Warranty re Convictions

 

The Tenant warrants that prior to the execution of this lease it has disclosed
to the Landlord in writing any conviction judgement or finding of any court or
tribunal of which it is aware relating to the Tenant (or any director other
officer or major shareholder of the Tenant) of such a nature as to be likely to
affect the decision of any insurer or underwriter to grant or to continue
insurance of any of the Insured Risks

 

2              Landlord to insure

 

The Landlord covenants with the Tenant to insure the Demised Premises in the
joint names of the Landlord and Tenant where possible unless such insurance
shall be vitiated by any act of the Tenant or by anyone at the Demised Premises
expressly or by implication with the Tenant’s authority

 

3              Details of the Insurance

 

Insurance shall be effected:

 

(a)           in such insurance office or with such reputable and substantial
underwriters and through such agency as the Landlord (acting reasonably) may
from time to time decide

 

(b)           for the following sums:

 

(i)            such reasonable and proper sum as the Landlord shall from time to
time be advised as being the full cost of rebuilding and reinstatement including
architects’ surveyors’ and other professional fees payable upon any applications
for planning permission or other permits or consents that may be required in
relation to the rebuilding or reinstatement of the Demised Premises the cost of
debris removal demolition site clearance accommodation works any works that may
be required by statute and incidental expenses and

 

(ii)           the loss of Rent payable under this lease from time to time
(having regard to any review of rent which may become due under this lease) for
three years or such longer periods (not exceeding four years) the Landlord may
from time to time reasonably deem to be necessary for the purposes of the
planning and carrying out the rebuilding or reinstatement

 

--------------------------------------------------------------------------------


 

(c)           against damage or destruction by the Insured Risks to the extent
that such insurance may ordinarily be arranged for properties such as the
Demised Premises with an insurer of repute and subject to such excesses
exclusions or limitations as the insurer reasonably requires and are accepted as
common practice in the insurance market.

 

4              Payment of Insurance Rent

 

The Tenant shall pay the Insurance Rent on the date of this lease for the period
from and including the Rent Commencement Date to the day before the next policy
renewal date following the date of this lease and subsequently the Tenant shall
pay the Insurance Rent within twenty one days of demand and (if so demanded) in
advance of the policy renewal date.

 

5              Suspension of Rent

 

(a)           If and whenever during the Term:

 

(i)            the Demised Premises or any part of them or any accessway or
services are damaged or destroyed by any of the Insured Risks (except one
against which insurance may not ordinarily be arranged with an insurer of repute
for properties such as the Demised Premises unless the Landlord has in fact
insured against the risk) so that the Demised Premises or any part of them are
unfit for occupation or use or any of the Estate Roads or the Conducting Media
in on under or over the Adjoining Property that serve the Demised Premises are
damaged or destroyed so that the Demised Premises or any part of them are unfit
for immediate occupation or use and

 

(ii)           payment of the insurance money is not refused in whole or in part
by reason of any act or default of the Tenant or anyone at the Demised Premises
expressly or by implication with the Tenant’s authority

 

the provisions of paragraph 5(b) shall have effect

 

(b)           When the circumstances contemplated in paragraph 5(a) arise the
Rents and the Service Charge or a fair and proper proportion of the Rents and
the Service Charge according to the nature and the extent of the damage
sustained shall cease to be payable until the Demised Premises or the affected
parts or the Estate Roads or Conducting Media shall have been rebuilt or
reinstated so that the Demised Premises or the affected part are made fit for
immediate occupation or use by the Tenant or until the expiration of three years
from the destruction or damage whichever period

 

--------------------------------------------------------------------------------


 

is the shorter (the amount of such proportion and the period during which the
Rents and Service Charge shall cease to be payable to be determined by the
Surveyor acting as an expert and not as an arbitrator)

 

6              Reinstatement and Termination if prevented

 

(a)           If and whenever during the Term:

 

(i)            the Demised Premises or any part of them are damaged or destroyed
by any of the Insured Risks (except one against which insurance may not
ordinarily be arranged with an insurer of repute for properties such as the
Demised Premises unless the Landlord has in fact insured against that risk) or
any of the Estate Roads or the Conducting Media in on under or over the
Adjoining Property that serve the Demised Premises are damaged or destroyed so
that the Demised Premises or any part of them are unfit for immediate occupation
or use by the Tenant and

 

(ii)           the payment of the insurance money is not refused in whole or in
part by reason of any act or default of the Tenant or anyone at the Demised
Premises expressly or by implication with the Tenant’s authority

 

the Landlord shall use its best endeavours to obtain all planning permissions or
other permits and consents that may be required under the Planning Acts or other
statutes (if any) to enable the Landlord to rebuild and reinstate
(‘Permissions’)

 

(b)           Subject to the provisions of paragraphs 6(c) and 6(d) the Landlord
shall as soon as the Permissions have been obtained or immediately where no
Permissions are required apply all money received in respect of such insurance
(except sums in respect of loss of Rent) and make up any deficiency out of its
own monies in rebuilding or reinstating the Demised Premises the Common Parts or
Conducting Media so destroyed or damaged PROVIDED that in the event of
substantial damage to or destruction of the Demised Premises by an Insured Risk
the above provisions shall have effect as if they obliged the Landlord (subject
as provided above) to rebuild and reinstate the Demised Premises the Common
Parts or Conducting Media either in the form in which they were immediately
before the occurrence of the destruction or damage or with such modifications as

 

(i)            may be required by any competent authority as a condition of the
grant of any of the Permissions and/or

 

--------------------------------------------------------------------------------


 

(ii)           the Landlord may make to reflect then current good building
practice and/or

 

(iii)          the Landlord may otherwise reasonably require

 

but so that the Landlord shall in any event provide in the Demised Premises as
rebuilt and reinstated accommodation for the Tenant no less convenient and
commodious than those which existed immediately before the occurrence of the
destruction or damage

 

(c)           For the purpose of this paragraph the expression “Supervening
Events” means:

 

(i)            the Landlord has failed despite using its best endeavours to
obtain the Permissions

 

(ii)           any of the Permissions have been granted subject to a lawful
condition with which in all the circumstances it would be unreasonable to expect
the Landlord to comply

 

(iii)          some defect or deficiency in the site upon which the rebuilding
or reinstatement is to take place would mean that the same could only be
undertaken at a cost that would be unreasonable in all the circumstances

 

(iv)          the Landlord is unable to obtain access to the site for the
purposes of rebuilding or reinstating

 

(v)           the cost of rebuilding or reinstating would exceed the amount
received in respect of the insurance effected by the Landlord pursuant to this
paragraph (expect sums in respect of loss of Rent)

 

(vi)          the rebuilding or reinstating is prevented by war act of God
Government action strike lock-out or

 

(vii)         any other circumstances beyond the control of the Landlord

 

(d)           the Landlord shall not be liable to rebuild or reinstate the
Demised Premises or the Common Parts or Conducting Media if and for so long as
such rebuilding or reinstating is prevented by Supervening Events

 

(e)           If upon the expiry of a period of twelve months commencing on the
date of the damage or destruction the Demised Premises or the Common Parts or
Conducting Media have not been rebuilt or reinstated so as to be fit for the
Tenant’s immediate occupation and use either party may by notice

 

--------------------------------------------------------------------------------


 

served at any time after the expiry of such period invoke the provisions of
paragraph 6(f) and to terminate the Lease forthwith

 

(f)            Upon service of a notice in accordance with paragraph 6(e):

 

(i)            without prejudice to any rights or remedies that may have accrued
to either party against the other and

 

(ii)           all money received in respect of the insurance effected by the
Landlord pursuant to this paragraph shall belong to the Landlord

 

7              Tenant’s Insurance Covenants

 

The Tenant covenants with the Landlord

 

(a)           to comply with all the reasonable requirements and recommendations
of the insurers

 

(b)           not to do or omit anything that could cause any policy of
insurance on or in relation to the Demised Premises to become void or voidable
wholly or in part nor (unless the Tenant shall have previously notified the
Landlord and have agreed to pay the increased premium) anything by which
additional insurance premiums may become payable

 

(c)           to keep the Demised Premises supplied with such fire fighting
equipment as the insurers and the fire authority may require and as the Landlord
may reasonably require and to maintain such equipment to their satisfaction and
in efficient working order and as often as necessary to cause any sprinkler
system and other fire fighting equipment to be inspected by a competent person

 

(d)           not to store or bring onto the Demised Premises any
article substance or liquid of a specially combustible inflammable or explosive
nature and to comply with the requirements and recommendations of the fire
authority and the reasonable requirements of the Landlord as to fire precautions
relating to the Demised Premises

 

(e)           not to obstruct the access to any fire equipment or the means of
escape from the Demised Premises nor to lock any fire door while the Demised
Premises are occupied

 

(f)            as soon as reasonably practicable after becoming aware to give
notice to the Landlord upon the happening of any event which might affect any
insurance policy on or relating to the Demised Premises or upon the happening of
any event against which the Landlord may have reasonably insured under this
lease

 

--------------------------------------------------------------------------------


 

(g)           as soon as reasonably practicable to inform the Landlord in
writing of any conviction judgement or finding of any court or tribunal relating
to the Tenant (or any director other officer of the Tenant) of such a nature as
to be likely to materially affect the decision of any insurer or underwriter to
grant or to continue any such insurance of the Demised Premises

 

(h)           if at any time the Tenant shall be entitled to the benefit of any
insurance on the Demised Premises (which is not effected or maintained in
pursuance of any obligation contained in this lease) to apply all money received
by virtue of such insurance in making good the loss or damage in respect of
which such money shall have been received

 

(i)            if and whenever during the Term the Demised Premises or any part
of them are damaged or destroyed by an Insured Risk and the insurance money
under the policy of insurance effected by the Landlord pursuant to its
obligations contained in this lease is by reason of any act or default of the
Tenant or anyone at the Demised Premises expressly or by implication with the
Tenant’s authority wholly or partially irrecoverable immediately in every such
case (as the option of the Landlord acting reasonably) either:

 

(i)            to rebuild and reinstate at its own expense the Demised Premises
or the part destroyed or damaged to the reasonable satisfaction and under the
supervision of the Surveyor the Tenant being allowed towards the expenses of so
doing upon such rebuilding and reinstatement being completed the amount (if any)
actually received in respect of such destruction or damage under any such
insurance policy or

 

(ii)           to pay to the Landlord on demand with Interest the amount of such
insurance money so irrecoverable in which event the provisions of paragraph 5
and 6 shall apply

 

8              Landlord’s Insurance Convenants

 

The Landlord convenants with the Tenant in relation to the policy of insurance
effected by the Landlord pursuant to its obligations contained in this lease to
produce to the Tenant on demand reasonable evidence of the terms of the policy
and the fact that the last premium has been paid

 

--------------------------------------------------------------------------------


 

EXECUTED AS A DEED by

PRIME HOLDINGS LIMITED

acting by:

 

 

Director

/s/ [ILLEGIBLE]

 

 

 

 

 

Director/Secretary

/s/ [ILLEGIBLE]

 

 

 

 

EXECUTED AS A DEED by

MELBOURNE COURT

MANAGEMENT

COMPANY LIMITED

acting by:

 

 

Director

/s/ [ILLEGIBLE]

 

 

 

 

 

Director/Secretary

 

 

--------------------------------------------------------------------------------


 

EXECUTED AS A DEED by

a.p.solve LIMITED

acting by:

 

 

Director

 

 

 

 

 

Director/Secretary

 

 

--------------------------------------------------------------------------------


 

[g131271kg05i001.jpg]

 

--------------------------------------------------------------------------------